      Case 4:17-cv-00030-BMM Document 133 Filed 11/20/18 Page 1 of 2


                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION
_________________________________________
CITIZENS FOR CLEAN ENERGY et al.          )
                                          )
     and                                  )
                                          ) CV 17-30-BMM
THE NORTHERN CHEYENNE TRIBE,              ) (lead consolidated case)
                                          )
          Plaintiffs,                     )
     v.                                   ) ORDER
                                          )
UNITED STATES DEPARTMENT OF THE           )
INTERIOR et al.                           )
                                          )
          Federal Defendants,             )
     and                                  )
                                          )
STATE OF WYOMING et al.,                  )
                                          )
          Intervenor-Defendants.          )
_________________________________________ )
STATE OF CALIFORNIA et al.                )
    v.                                    ) CV 17-42-BMM
                                          ) (consolidated case)
UNITED STATES DEPARTMENT OF THE           )
INTERIOR et al.                           )
                                          )
          Federal Defendants,             )
                                          )
     and                                  )
                                          )
STATE OF WYOMING et al.,                  )
                                          )
          Intervenor-Defendants.          )
_________________________________________ )




                                    1
       Case 4:17-cv-00030-BMM Document 133 Filed 11/20/18 Page 2 of 2


      IT IS HEREBY ORDERED that the hearing on the cross-motions for

summary judgment on December 13, 2018 at 10:00 is RESET for December 13,

2018 at 2:30 p.m.

      DATED this 20th day of November, 2018.




                                     2
